          Case 4:20-cv-01282-KGB Document 6 Filed 02/08/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

BRITTANY ISBELL                                                                         PLAINTIFF

v.                                Case No. 4:20-cv-01282-KGB

DOES                                                                                DEFENDANTS

                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that plaintiff

Brittany Isbell’s complaint is dismissed without prejudice (Dkt. No. 1). The relief sought is denied.

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from

the Order and Judgment dismissing this action is considered frivolous and not in good faith.

       So adjudged this 8th day of February, 2021.



                                                  ___________________________________
                                                  Kristine G. Baker
                                                  UNITED STATES DISTRICT JUDGE
